



EXHIBIT 10.2




* CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE THE INFORMATION (I) IS NOT MATERIAL AND (II)
WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED. THE REDACTED TERMS HAVE
BEEN MARKED WITH THREE ASTERISKS [***]




alico15mmr514contract_image1.jpg [alico15mmr514contract_image1.jpg]


ORANGE
PURCHASE
AGREEMENT (“Agreement”)




Agreement Date: March 20, 2020      Agreement Number: R514


Agreement between ALICO, INC. (“Supplier”) and Tropicana
Manufacturing Company, Inc. (“Tropicana”)









--------------------------------------------------------------------------------





Recitals
1.Supplier grows oranges for the production of orange juice and Tropicana is in
the business of processing oranges for juice.
2.    Tropicana requires a consistent supply of oranges at an agreed upon price
so that it can confidently commit to the production of orange juice.
3.    Supplier seeks assurances that its production of conforming oranges will
be purchased by a financially capable purchaser at an agreed upon price.
4.    It is in the mutual best interests of the Supplier and Tropicana that they
be able to plan on the purchase and sale of oranges produced by Supplier at a
price agreed upon in advance.
5.    Both parties agree that the price agreed upon in this Agreement is fair.
They acknowledge that due to market conditions this price at any time may be
higher or lower than the market price. However, they are willing to agree to a
price so that they can plan for stability.
NOW, THEREFORE, in consideration of the premises, the parties hereto agree as
follows:
Agreement


1.
Purchase and Sale.

(a)    During the Term of this Agreement, and subject to the terms and
conditions herein described, Supplier agrees to sell and Tropicana agrees to
purchase all of the acceptable oranges (as described in Section 4) of the
Hamlin, Vernia, Parson Brown, Pineapple and Valencia variety grown in the groves
identified on Schedule A attached to this Agreement (“Groves”). Groves, when
used herein, shall be deemed to include the land on which trees are growing and
does not only mean the trees growing on the land.





--------------------------------------------------------------------------------





(b)    It is anticipated that the Groves will produce approximately [***] boxes
of Hamlin, [***] boxes of Vernia, [***] boxes of Pineapple, [***] boxes of
Parson Brown and [***] boxes of Valencia oranges for the entire Term as follows:
VARIETY                    BOXES PER CROP YEAR
 
2020/2021
2021/2022
2022/2023
2023/2024
Hamlin
[***]
[***]
[***]
[***]
Parson Brown
[***]
[***]
[***]
[***]
Pineapple
[***]
[***]
[***]
[***]
Vernia
[***]
[***]
[***]
[***]
Valencia
[***]
[***]
[***]
[***]



(c)    This approximate volume is for planning purposes only. For the avoidance
of any doubt, Supplier’s and Tropicana’s obligations hereunder shall not be
based upon the estimated volume of oranges. Supplier’s obligation under this
Agreement is to deliver the actual volume of acceptable oranges produced by the
Groves.
(d)    Except as set forth in this Agreement or as otherwise mutually agreed to
in writing by Tropicana and Supplier, Supplier shall not sell to Tropicana
oranges grown elsewhere than the Groves nor shall it sell oranges grown in the
Groves to parties other than Tropicana. Either action shall be a default
hereunder.
(e)    Supplier may sell or purchase up to [***] of the total acreage listed in
this Agreement each Crop Year during the Term, without the consent of Tropicana.
Supplier will notify Tropicana in writing of any acreage sold or purchased by
October 1st of each Crop Year. Any sale or purchase by Supplier of any acreage
after October 1st will be applied to the following Crop Year and will not affect
Supplier’s obligations for the current Crop Year unless agreed to in a writing
signed by both parties. Acreage that is being sold pursuant to this Section 1(e)
shall, upon its transfer from Supplier to a third party, be removed from the
operation and effect of this Agreement. Similarly, acreage that is being
purchased pursuant to this Section 1(e) shall, upon its purchase by Supplier
from a third party, become a part of this Agreement and be considered and
treated as part of the Groves.





--------------------------------------------------------------------------------





2.    Term. The Term of this Agreement (“Term”) will be from October 1, 2020
through July 31, 2024. The parties agree to discuss the possibility for renewal
of the Agreement by the end of the 2022/2023 crop year. If mutually agreed upon
in a writing signed by both parties, the Agreement will be extended for another
2 crop years commencing with crop year 2024/2025 at 2023/2024 contract pricing
and Terms.
3.    Pricing. The gross price per pound of soluble orange juice solids for
oranges delivered under this Agreement will be as follows:
For Seasons 2020/2021, 2021/2022, 2022/2023, 2023/2024:


The gross price per pound of soluble orange juice solids (“pound of solids”) for
fruit delivered under this agreement shall be as follows:


Seasons
Hamlin/Pineapple/PB
Valencia/Vernia
2020/2021 – [***]
[***]
[***]
2021/2022 – [***]
[***]
[***]
2022/2023 – [***]
[***]
[***]
2023/2024 – [***]
[***]
[***]



Plus the rise to the season average Florida Department of Citrus Post FASS Crop
Estimate Price. The Early-Mid price will be published by the FDOC as a final
season average in March or April of each crop year, and the Valencia price will
be published in July or August of each year. Tropicana will pay the rise, if any
is due, within 30 days after the publication of the E/Mid price and the Valencia
price respectively. Vernia will be paid at the Valencia rise price.


This rise will be capped as follows:


Seasons
Hamlin/Pineapple/PB
Valencia and Vernia
2020/2021 – [***]
[***]
[***]
2021/2022 – [***]
[***]
[***]
2022/2023 – [***]
[***]
[***]
2023/2024 – [***]
[***]
[***]



    





--------------------------------------------------------------------------------





For the 2020/2021 and 2021/2022 Seasons only:


[***]


Based on calculation above, the final price will not be less than ([***]):
Seasons
Hamlin/Pineapple/PB
Valencia/Vernia
2020/2021 – [***]
[***]
[***]
2021/2022 – [***]
[***]
[***]



[***]


Based on calculation above, the Final price will not be greater than ([***]):
Seasons
Hamlin/Pineapple/PB
Valencia/Vernia
2020/2021 – [***]
[***]
[***]
2021/2022 – [***]
[***]
[***]



For the 2022/2023 and 2023/2024 Seasons only:
[***]
Refer to Schedule C for Example of [***] Calculation.
4.
Standards of Acceptable Oranges:

(a)    Tropicana is not required to accept any oranges that do not meet the
following minimum standards of quality:
•
Round juice oranges

•
Pass all applicable government inspections

•
[***] minimum diameter

•
[***] degree brix or higher






--------------------------------------------------------------------------------





•
Minimum brix to acid ratio of [***]

•
Maximum brix to acid ratio of [***]

•
Meet all warranties contained in this Agreement

(b)    Tropicana will not be required to accept any oranges that are not
identified in Schedule A. Tropicana will not be required to accept any
Ambersweets, Robles, Murcotts, Tangelos or Navel oranges, and, except as set
forth in the immediately following paragraph, will not be required to accept any
fruit that does not meet the standards of quality set forth herein.
(c )    Tropicana shall allow Supplier [***] to be outside of the above stated
minimum standards for ratio and brix requirements with no discount for these
loads. [***] shall be purchased by Tropicana (so long as such fruit meets the
minimum state standards), but Tropicana may discount the price paid by [***]
cents per pound solid for [***] with (i) a [***] degree brix or lower, (ii) a
minimum brix to acid ratio of [***] or lower or (iii) a maximum brix to acid
ratio of [***] or greater.


(d)    Supplier will use best harvesting practices and minimize trash in loads,
whether mechanically picked or hand picked. Tropicana will not be required to
accept any loads of oranges containing excessive trash or debris, including, but
not limited to, bottles, cans, limbs, branches and rocks. The oranges delivered
to Tropicana’s processing plants will be graded by Tropicana. Tropicana will
determine the culling rate applicable to such oranges; provided that such
culling rate shall be determined in the manner described in Schedule E attached
hereto or as otherwise mutually agreed to by Tropicana and Supplier.
(e)    PepsiCo is a global company with global use for the oranges we buy.
Therefore, Grower agrees that in addition to following all local, state and
federal guidelines for pesticide usage, Grower will not use any pesticide
containing chlorpyrifos in the groves. PepsiCo reserves the right to monitor
pesticide compliance, including testing of oranges purchased. In addition, as
new pesticides are added to banned lists by regulatory agencies outside the
United States that are used for the growing of citrus in Florida and may impact
the commercial viability of products derived from citrus, Grower agrees to work
with PepsiCo to identify a mutually agreeable solution to discontinue, replace
or segregate the use of the specific pesticide(s).
5.
Determination of Type and Quality of Oranges Received:

Any determination as to classification or quantity of oranges received, or as to
pounds of solids will be as reported by daily tests made by authorized
government inspectors, stationed at Tropicana or at the plant to which Tropicana
has directed delivery to be made.





--------------------------------------------------------------------------------







6.
Picking and Delivery of Oranges:

(a)    Fruit will be delivered to Tropicana’s plant in Bradenton and Fort Pierce
or such other place as Tropicana may designate. Delivery will be at the sole
cost and expense of Supplier.
(b)    The fruit is to be picked by Supplier and delivered by Supplier to a
Tropicana processing plant or to a processing plant designated by Tropicana at
the sole cost of Supplier. Tropicana shall have the unrestricted right to
determine hours of operation, including the dates of opening and closing its
processing plants. [***] If Tropicana designates a processing plant closer to
the grove where the fruit being delivered was harvested than Tropicana’s closest
processing plant, then Supplier shall, within sixty (60) days after demand
therefore by Tropicana, reimburse Tropicana for the savings in hauling expense
realized by Supplier in delivering the fruit to such other closer processing
plant. The Tropicana processing plant closest to each grove is listed in
Schedule D.
(c)    Hauling expenses for the purpose of the reimbursements pursuant to
section 6(b) above will be determined by using Schedule D. This calculation
sheet will be updated each season by October 30 for E/Mids and Feb 1 for
Valencia oranges.
(d)    On or before October 1st of each year this Agreement is in effect,
Supplier shall provide, either in writing or by similar electronic
communication, to Tropicana an estimated number of weight boxes of E/Mid oranges
and of Valencia oranges (a “Box” defined as ninety pounds of unprocessed
Oranges), which Supplier anticipates selling to Tropicana under this Agreement
during the upcoming Crop Year. Such estimates are for the convenience of the
parties and are neither maximums nor minimums to be delivered by Supplier or
purchased by Tropicana, it being understood that the actual volumes shall be
determined solely by actual production from the Groves, and that Supplier’s
failure to provide such estimates does not negate Tropicana’s obligation to
purchase nor Supplier’s obligation to deliver the Oranges produced by the
Groves.
(e)    Supplier understands and agrees that in the event of a natural calamity
(including but not limited to, freeze, drought, flood or storm) or climate
conditions that are causing abnormal fruit drop, other suppliers under agreement
with Tropicana may make demands on Tropicana for fruit processing that exceed
Tropicana’s processing capabilities. In such event, Tropicana shall have the
right to allocate deliveries subject, however, to the following:
(i)    [***]





--------------------------------------------------------------------------------





(f)    No oranges will be delivered after July 15 of any growing season or such
date established by Tropicana and communicated to Supplier at least fourteen
(14) days prior to such date, without the written consent of Tropicana.
7.
Representations and Warranties:

Supplier hereby represents and warrants to Tropicana that during the term of
this Agreement:
(a)    The oranges delivered by Supplier will be of good, wholesome,
merchantable and marketable quality for oranges purchased for juice processing,
as those terms are used in the citrus industry, and will not be oranges that
have been genetically modified using recombinant DNA technology.
(b)    The quality of the oranges will meet all applicable federal and state
laws and regulations, including, but not limited to, requirements that residues
of fertilizers, pesticides, and other chemicals do not exceed federal or state
limits and that required waiting periods following application of such chemicals
have expired before delivery of the oranges to Tropicana.
(c)    Supplier will sell only oranges grown in the Groves to Tropicana.
(d)    Without the prior written consent of Tropicana, Supplier has not and will
not, sell, or agree to sell, oranges that are subject to this Agreement to
anyone other than Tropicana.
(e)    Supplier owns or controls the Groves and warrants good title to the
oranges produced from the Groves. The oranges produced from the Groves are free
from liens and encumbrances.
(f)    Supplier has full power, right and authority to enter into this Agreement
and to sell and deliver oranges in accordance with this Agreement.
(g)    The individuals signing this Agreement on behalf of Supplier represent
they have full authority to do so.
(h)    Supplier has all necessary powers and all federal, state and local
licenses and permits, including, without limitation, water and environmental
permits, necessary to own or control and cultivate the Groves and to perform its
obligations under this Agreement.
(i)    Supplier and Supplier’s labor contractor(s) are in compliance with all
local, state and Federal labor and employment laws, including, but not limited
to Title VII of the Civil Rights Act of 1964, as amended, the Age Discrimination
in Employment





--------------------------------------------------------------------------------





Act, the Americans with Disabilities Act, the Fair Labor Standards Acts, the
Work or Adjustment Retraining and Notification Act, the Occupational Safety and
Health Act of 1979, as amended, Executive Order 11246, as amended, the Employee
Retirement Income Security Act of 1974, as amended, the Alfredo Bahena Act of
2004, and the Florida Agricultural Worker Safety Act of 2004, and any rules and
regulations relating to said laws.
(j)    SUPPLIER CODE OF CONDUCT – This Agreement will be subject to and Supplier
will adhere to PepsiCo’s Global Supplier Code of Conduct, available at:
http://www.pepsico.com/Purpose/Responsible-Sourcing
http://www.pepsico.com/SupplierCodeofConduct, as amended from time to time.
(k)    RAW MATERIAL QUALITY & FOOD SAFETY POLICY - Supplier will comply with
PepsiCo, Inc.’s Raw Material Quality & Food Safety Policy attached hereto as
Schedule B, as amended from time to time.
(l)     All oranges which Supplier provides will at all times meet the Standards
of Acceptability contained in Section 4 of this Agreement.
8.
Taxes and Other Charges:

(a)    Any Federal, State (including Florida Citrus Commission or Florida
Department of Citrus), local or other tax or charge of any nature levied against
oranges or juice from oranges processed by Tropicana will be paid by Supplier.
(b)    Tropicana has the right to deduct unloading fees and regrading charges,
as determined by Tropicana, in accordance with customary industry standards and
practices.
9.
Force Majeure:

(a)    In the event of freeze, hurricane or other Act of God, fire, governmental
law, directive or regulation or any contingency beyond the reasonable control of
the affected party, (“Force Majeure”), the affected party will use commercially
reasonable efforts to continue timely performance of its obligations under this
Agreement. If even with such commercially reasonable efforts the affected party
cannot perform its obligations hereunder, the affected party will be relieved of
the prorated portion of its obligations hereunder during the period of time the
affected party cannot perform its obligations. However, no party will be given
relief hereunder if its negligence or misconduct materially contributed to its
inability to perform its obligations.
(b)    If Tropicana is the affected party, it will notify Supplier the volume of
oranges Supplier may sell elsewhere.





--------------------------------------------------------------------------------





(c)    If Supplier is the affected party, Supplier will notify Tropicana as soon
as Supplier has a reason to anticipate that its performance will be hindered by
a Force Majeure event. If Force Majeure impairs the ability of Supplier to
cultivate and produce oranges, it will use its best efforts thereafter to
cultivate and produce oranges to at least the level of production prior to the
incidence of Force Majeure as soon as possible.


10.
Termination:

This Agreement may be terminated:
(a)    By the mutual consent of Supplier and Tropicana documented in a writing
signed by both parties; or
(b)    By either Tropicana or Supplier if there has been a breach of the other’s
representations, warranties, covenants, agreements or obligations hereunder
which breach is not cured within ten (10) days after receiving written notice
thereof. No opportunity to cure need be given if the default, by its nature, is
not capable of being cured.


11.
Indemnity:



Each party hereby agrees to indemnify, defend and hold harmless the other party,
its officers, employees, directors, shareholders, affiliates, subsidiaries,
parents, customers, contractors, and/or agents against any and all claims,
liabilities, damages, loss, penalties, costs and/or other expense of any kind
whatsoever which may result or arise from any breach of this Agreement, or any
violation of law, or any negligent act or omission or willful misconduct, on the
part of the indemnifying party and/or its employees or agents; provided,
however, that a party shall not be required to indemnify, defend or hold
harmless the other party against any such matters which arise out of the
negligence or willful acts or ommissions of such other party and/or its agents.


12.
Insurance:

Without limiting any other obligation or liability of Supplier under this
Agreement, Supplier agrees that upon execution of the Agreement and throughout
its entire effective period, Supplier will procure and maintain insurance
coverage, at its sole cost and expense, with limits and conditions not less than
those specified below.


(a)Commercial General Liability Insurance, written on an occurrence form,
including but not limited to premises-operations, broad form property damage,





--------------------------------------------------------------------------------





products/completed operations, contractual liability, independent contractors,
personal injury and advertising injury and liability assumed under an insured
contract, with limits of at least $1,000,000 per occurrence and $2,000,000
general aggregate and products/completed operations aggregate of $2,000,000.
(b)Worker’s Compensation Insurance with benefits afforded under the laws of the
state in which the services are to be performed and Employers Liability
insurance with minimum limits of $1,000,000 for Bodily Injury – each accident,
$1,000,000 for Bodily Injury by disease – policy limit and $1,000,000 for Bodily
Injury by disease – each employee. Supplier is required to carry this insurance
regardless of eligibility for waiver or exemption of coverage under state
statute, however a qualified self-insured is acceptable or Supplier may maintain
an Occupational Accident Policy where allowed by law.
(c)Business Automobile Liability Insurance including coverage for owned, hired,
and non-owned vehicles with a combined single limit including bodily injury and
property damage of not less than $1,000,000 each accident.
(d)Excess Liability (Umbrella) Insurance with a minimum limit of $2,000,000 per
occurrence. This policy will provide excess limits for the General Liability,
Employer’s Liability and Automobile Liability policies and follow form or be at
least as broad in coverage.
(e)General Requirements
i.Supplier’s purchase of insurance will not in any way limit Supplier’s
liability under this agreement. All coverage must be written on an occurrence
basis and must be maintained without interruption from the date of this
agreement until the date of termination of this agreement. All coverage will be
primary and non-contributory to any other insurance available to Tropicana.
ii.Should any of the above described policies be cancelled before the expiration
date thereof, the Supplier or Supplier’s representative will mail thirty (30)
days written notice to the certificate holder.
iii.The policies will be written with insuring company(ies) with AM Best
financial strength ratings of “A” or higher and financial size categories of
“VII” or greater.
iv.The policies listed in subsections (a), (c) and (d) will list Tropicana and
its subsidiaries, affiliates, directors, officers, employees, partners and
agents as additional insured.
v.The policies listed in subsections (a), (b), (c) and (d) will contain waiver
of subrogation in favor of Tropicana.





--------------------------------------------------------------------------------





vi.The coverage amounts set forth above may be met by a combination of
underlying and umbrella policies so long as in combination the limits equal or
exceed those required.
vii.Supplier and any subcontractors will provide Tropicana with certificates of
insurance evidencing the insurance required within prior to commencing any work.
viii.Supplier will require its subcontractors to maintain coverage not less than
those specified above to include listing Tropicana and its subsidiaries,
affiliates, directors, officers, employees, partners and agents as additional
insured and waiver of subrogation in favor of Tropicana on the policies listed
under subsections (a), (b), (c) and (d).
ix.Furnishing acceptable evidence of insurance as required hereunder will not
relieve Supplier or any subcontractor from any liability or obligation for which
it is otherwise liable under the terms of this contract, nor is liability
limited to the amount of this contract.
13.
Remedies in Certain Cases:

Due to the variable, uncertain, and unstable nature of citrus markets, and
supply of oranges, Supplier and Tropicana recognize and agree that a default or
a breach in certain of Supplier’s obligations hereunder will result in damages
that are uncertain and not easily susceptible to proof. It is the intent of
Supplier and Tropicana to liquidate damages in advance of any such default or
breach. Accordingly, if Supplier fails to deliver the oranges to Tropicana,
Supplier will pay as liquidated damages and not a penalty, and Tropicana will
have the right of set off against any monies owed Supplier for the greatest of:
(i)
the sum of [***] per ninety (90) pound box of oranges not delivered to
Tropicana;

(ii)
[***] of the price, or equivalent other consideration received by Supplier for
the transfer, assignment, sale, or delivery of oranges to anyone other than
Tropicana; or

(iii)
the difference between the gross price per pound solid under this Agreement, and
the gross price per pound solid of oranges procured by Tropicana to replace the
oranges not delivered to Tropicana.

In addition to liquidated damages, Tropicana will have the right to terminate
this Agreement. In the event of termination, compensation for all oranges that
Tropicana would have received from Supplier, up to the approximate volume set
forth in Section 1(b), for the remainder of the Term, will be included as
liquidated damages.





--------------------------------------------------------------------------------





14.
Governing Law; Venue:

(a)    This Agreement will be governed by and construed in connection with the
laws of the State of Florida without regard to conflict of laws principles.
(b)    Tropicana and Supplier agree that should legal action be brought to
enforce the terms of this Agreement, the state and federal courts in Bradenton,
Manatee County, Florida have exclusive jurisdiction. It is also agreed that
should either party be required to bring legal action to enforce the terms of
this Agreement, the prevailing party will be entitled to its reasonable
attorney’s fees, together with all costs and expenses of litigation, up to and
including appeals.


15.
Assignment; Successors; Sale of Groves:

(a)    This Agreement may not be assigned by either party without the prior
written consent of the other party, which shall not be unreasonably withheld or
delayed.
(i)    Notwithstanding the foregoing, Tropicana may without such prior written
consent assign this Agreement to PepsiCo, Inc. or any of its divisions,
subsidiaries, or affiliates, and Supplier may without such prior written consent
assign this Agreement to any of its wholly-owned divisions, subsidiaries, or
affiliates. An assignee pursuant to this subsection 15(a)(i) must agree in
writing to be bound by all terms and conditions of this Agreement, and the
assignor shall remain bound by those same terms and conditions unless released
in writing by the other party to this Agreement.
(b)    Supplier shall not grant or allow any entity (i) to obtain control or
majority voting interest over Supplier without Tropicana’s prior written
consent, not to be unreasonably withheld or delayed, or (ii) that is owned or
controlled by, or is a supplier of orange juice to the Coca-Cola Company,
Coca-Cola Enterprises, Inc., Florida’s Natural Growers, or an entity in the
orange juice liquid refreshment business, or any of their respective divisions,
subsidiaries or affiliated entities, to obtain control or majority voting
interest over Supplier. A breach of this subsection shall give Tropicana the
right to immediately terminate this Agreement, without prejudice to any of
Tropicana’s rights and remedies hereunder.
(c)    For purposes of interpreting and enforcing this Agreement, if Tropicana
assigns this Agreement, Tropicana’s assignee shall thereupon have the rights and
obligations granted to and imposed on Tropicana under this Agreement, and the
use of the word “Tropicana” in this Agreement shall thereafter be a reference to
Tropicana’s assignee. If Supplier assigns this Agreement or sells the Groves or
a portion thereof and





--------------------------------------------------------------------------------





this Agreement remains in effect as to the portion sold, Supplier’s permitted
assignee or transferee, as the case may be, shall thereupon have the rights and
obligations granted to and imposed on Supplier under this Agreement, and the use
of the word “Supplier” in this Agreement shall thereafter be a reference to
Supplier’s assignee or transferee; provided, however, the foregoing provisions
shall not apply to a transfer of Groves sold by Supplier pursuant to the terms
of Section 1(e) of this Agreement in which case such acreage sold pursuant to
Section 1(e) shall, upon its transfer from Supplier to a third party, be removed
from the operation and effect of this Agreement. Except for an assignment
pursuant to Section 15(a)(i), an assignment made in accordance with the terms of
this Agreement shall release the assignor from any further obligations under
this Agreement, provided that the assignee has agreed in writing to be bound by
all terms and conditions of this Agreement.
 
16.
Notice:

All notices will be in writing and will be deemed to have been given when served
personally or upon the date of delivery when sent by a nationally recognized
overnight courier. Notices to Tropicana will be sent to:
Tropicana Products, Inc.
1001 13th Avenue East
Bradenton, Florida 34208
Attention: Sr. Director - Fruit Procurement


With a copy to:
PepsiCo Law Department
700 Anderson Hill Road
Purchase, NY 10577
Attn.: Sr. Legal Director, Global Procurement


Notices to Supplier will be sent to:
        
Alico Inc.
10070 Daniels Interstate Court
Suite 100
Fort Myers, FL 33913
Attn: John E. Kiernan, President and CEO







--------------------------------------------------------------------------------





17.
Conformance With Applicable Laws:

(a)    Supplier will comply with all applicable federal and state laws and
regulations, including but not limited to, the rules and regulations of the
office of Federal Contract Compliance Programs, including those relating to
Equal Employment Opportunity, the Rehabilitation Act of 1973 and the Vietnam Era
Veteran’s Readjustment Assistance Act of 1974 each of which is incorporated
herein by reference.
(b)    EQUAL EMPLOYMENT OPPORTUNITY LAWS – Tropicana and Supplier will abide by
the requirements of 41 CFR §§ 60-1.4(a), 60-300.5(a) and 60-741.5(a). These
regulations prohibit discrimination against qualified individuals based on their
status as protected veterans or individuals with disabilities, and prohibit
discrimination against all individuals based on their race, color, religion,
sex, sexual orientation, gender identity or national origin. Moreover, these
regulations require that Tropicana and Supplier take affirmative action to
employ and advance in employment individuals without regard to race, color,
religion, sex, sexual orientation, gender identity, national origin, protected
veteran status or disability.
18.
Sustainable Agriculture Requirements:

Supplier must maintain verification in PepsiCo’s Sustainable Farming Program
(“SFP”), or demonstrate compliance with an equivalent PepsiCo-approved
sustainable farming program. In the event Supplier is not SFP verified, they
must be working toward compliance, and provide a timeline approved by Tropicana.
19.    Binding Effect:
This Agreement will be binding upon Tropicana only after it has been executed by
one of Tropicana’s authorized representatives.
20.
Confidentiality:

Supplier and Tropicana will keep strictly confidential the terms of the
Agreement and all disclosures made by the other containing business or technical
information relating to the subject matter hereof and to the operation of each
other's business and the businesses of its affiliates (“Confidential
Information”), and will neither disclose such Confidential Information to anyone
else nor use it for the receiving party’s separate benefit without the other
party’s prior written consent. The parties will use such Confidential
Information solely for the purpose of performing their respective obligations
under the Agreement and not for the benefit of any other party. The Confidential
Information will be disclosed only to each party’s employees or representatives
having a need-to-know the information for performance under this Agreement. The
confidentiality and non-use obligations





--------------------------------------------------------------------------------





under this Agreement will not apply to information that (1) was in possession of
the recipient party at the time of disclosure and was not acquired directly or
indirectly from the other party, (2) was in the public domain at the time of
disclosure through no fault of the recipient party, (3) becomes part of the
public domain after disclosure through no fault of the recipient party, (4) is
obtained by the recipient party after the disclosure from a third party who is
to the best of the recipient party’s knowledge lawfully in possession of the
information and is not subject to an obligation to treat the information as
confidential, or (5) was subsequently developed by the receiving party
independent of the disclosure or (6) is reasonably necessary to be disclosed to
comply with applicable federal, state or local law, regulation (including
regulations promulgated by the U.S. Securities and Exchange Commission) or a
valid order issued by a court or governmental agency of competent jurisdiction.
(a)    In addition to the foregoing obligations of confidentiality, neither
party will use the other party’s name(s), trademarks or trade dress in any sales
or advertising material without the other party’s prior written consent.
(b)    The parties acknowledge that the obligations of confidentiality and
non-use set forth in this Section will survive the termination or expiration of
this Agreement.


21.
Global Information Security Requirements:

Supplier will adhere to the following PepsiCo, Inc. Global Information Security
Policy:


1)
Notification of security breaches - Supplier will inform PepsiCo in a timely
manner regarding any breaches that may impact PepsiCo or the integrity of
PepsiCo’s data.



2)
Right to perform assessment - by request or upon significant changes to the
relationship, Supplier will accommodate PepsiCo’s information security
assessments by providing information/documentation on related policies and
practices.



3)
Adherence to security practices - Supplier and its sub-contractors will adhere
to industry acceptable practices regarding security policies/ guidelines/
standards (including physical security, onboarding and off-boarding resources,
etc.).



4)
Timely response to vulnerabilities - Supplier will remediate, within industry
best practice time lines, security vulnerabilities that may impact PepsiCo.






--------------------------------------------------------------------------------







5)
Communication of significant changes - Supplier will inform PepsiCo in a timely
manner of major changes in its data environment that may impact PepsiCo.



6)
Access to Personal Information (PI) - Supplier will notify PepsiCo of any access
it will have to Personal Information (PI). “Personal Information” means PepsiCo
data that relates to or can be attributed to an identified or identifiable
natural person and/or information concerning an identified or identifiable
natural person that is protected by applicable laws.



22.
Entire Agreement; Waivers; Amendments or Modifications; Recitals:

This Agreement and its Schedules constitute the entire agreement of the parties
hereto and supersedes all prior and contemporaneous agreements, representations
and understandings of the parties with regard to the subject matter herein. No
waiver of the provisions of this Agreement will be deemed or will constitute a
waiver of any other provisions, nor will any waiver constitute a continuing
waiver. This Agreement may not be supplemented, altered, modified or amended or
otherwise changed except in a writing that refers specifically to this Agreement
and is signed by both parties. The course of dealing or course of performance
between the parties hereto will not commit either party to duties or obligations
which are not expressly stated by this Agreement. The Recitals and Schedules to
this Agreement are incorporated herein.
23.
Counterparts and Signatures:

This Agreement and any amendments thereto may be signed in counterparts, each of
which will be deemed an original and which will together constitute one
Agreement. The parties expressly accept that electronic signatures as recognized
under applicable law will be deemed original signatures and will have the same
validity and effect.
[signatures appear on the following page]





--------------------------------------------------------------------------------





ALICO, INC.


By: /s/ John E. Kiernan__ _Date: 5/15/20__________
John E. Kiernan, President and CEO
Print Name: _John E. Kiernan________________________
Address:___10070 Daniels Interstate Court, Fort Myers, FL
 
TROPICANA MANUFACTURING
COMPANY, INC.:
By:_/s/ William S. Poulton_____Date:_5/18/20 _________
William S. Poulton
Sr. Director, Global Procurement
By: _/s/ Robert E. Wertz_______Date:_5/18/20 __________
Robert E. Wertz
Sr. Manager, Global Procurement












--------------------------------------------------------------------------------





SCHEDULE A - DESCRIPTION OF GROVES


CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED BECAUSE THE INFORMATION (I) IS NOT MATERIAL AND (II) WOULD BE
COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED. THE REDACTED TERMS HAVE BEEN MARKED
WITH THREE ASTERISKS [***]




[***]


 





--------------------------------------------------------------------------------







SCHEDULE B


PEPSICO, INC.’S RAW MATERIAL QUALITY & FOOD SAFETY POLICY


CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED BECAUSE THE INFORMATION (I) IS NOT MATERIALAND (II) WOULD BE
COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED. THE REDACTED TERMS HAVE BEEN MARKED
WITH THREE ASTERISKS [***]


[***]







--------------------------------------------------------------------------------







SCHEDULE C
EXAMPLE OF [***] CALCULATION




CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED BECAUSE THE INFORMATION (I) IS NOT MATERIAL AND (II) WOULD BE
COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED. THE REDACTED TERMS HAVE BEEN MARKED
WITH THREE ASTERISKS [***]




[***]























--------------------------------------------------------------------------------







SCHEDULE D


DESIGNATED PLANT AND HAUL EXPENSES
 


CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED BECAUSE THE INFORMATION (I) IS NOT MATERIAL AND (II) WOULD BE
COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED. THE REDACTED TERMS HAVE BEEN MARKED
WITH THREE ASTERISKS [***]


[***]































































--------------------------------------------------------------------------------





SCHEDULE E
Cull Rate Description




CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED BECAUSE THE INFORMATION (I) IS NOT MATERIAL AND (II) WOULD BE
COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED. THE REDACTED TERMS HAVE BEEN MARKED
WITH THREE ASTERISKS [***]


[***]







